Title: II. From John Thomson Mason, [7 December 1801]
From: Mason, John Thomson
To: Jefferson, Thomas


            
              Dear Sir
              Monday morning [7 Dec. 1801]
            
            In the copy I have prepared some few alterations are made which I beg leave to submit to you before it goes out of my hands
            Instead of Bissextile read “every fourth year” if it stands bissextile will it not be confined to what is commonly called Leap year? if so it would involve us in difficulty as to the commencement of the election for Governor &c. Cowels Interpreter thus defines it “Bissextile  Bissextiles vulgarly called leap year, because the sixth day before the Calends of March is twice reckoned viz on the 24th & 25th of February: so that the Bissextile year hath one day more than other years, and happens every fourth year.”
            In the 4th clause including the preamble but excluding the title read after the word quallification “and due election” without this addition I do not see that any authority is given them to judge of the due election of their own members, which I presume it was intended they should have.
            at the end of the 4th clause limitting executive powers add “And the Lieutenant Governor in case one be appointed shall before he enters upon the execution of his office solemnly swear or affirm in like manner” Unless this be added there is no provision for placing him under the obligation of an Oath of Office
            I think as the Executive of the U.S. appoints the Governor the U.S. ought to pay him. I think Congress would consent to do so. I wish you would think of this
            I am so unwell today that I have been compelled to take Medicine and cannot go to the Capitol this morning, but I shall be able I believe and will certainly be there in the morning of tomorrow
            With great respect yours
            
              J. T. Mason
            
          